                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION

 UNITED STATES OF AMERICA,
               Plaintiff,                             Case No.    18-cr-1023 CJW
 vs.                                                      ORDER DENYING
                                                          PRO SE MOTION
 MICHAEL STEVENSON,
               Defendant.
                                 ____________________

       Before the Court is Defendant’s pro se Motion to Compel Disclosure of Discovery
filed on April 11, 2019.    (Doc. 53).
       Defendant is represented by counsel. Therefore, this motion is denied without
prejudice to refiling by appointed counsel, if in counsel’s judgment, this motion is proper.
       IT IS SO ORDERED this 12th day of April, 2019.
